Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 13, 2022 has been entered.  Claims 1-17 and 19-23 are pending in this application and examined herein.

      Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0316023).
Fang discloses catalyzing the oxidation of formic acid to CO2 using tetrahexahedral (THH) PtNi nanoparticles; see Fang para [0009] and [0023-0024]. Fang does not disclose that the nanoparticles are made by a certain method referred to in claim 20.  However, one of ordinary skill in the art would believe that the act of catalyzing an oxidation reaction would proceed in essentially the same manner in the prior art as occurs in the claimed invention, regardless of the manner in which the catalyst particles were made.  Thus, the disclosure of Fang et al. is held to create a prima facie case of obviousness of an invention as presently claimed.
			Response to Arguments
Applicant’s response filed September 13, 2022 has been fully considered, with the following effect:
A) All rejections of the claims under 35 USC 112 are withdrawn.  The examiner agrees that the term “high-index facets” is well known in the art, and refers to facets with Miller indices {hkl} in which at least one of h, k and l is greater than 1.
B) All prior rejections of the claims based on Martinez et al., alone or in view of other prior art, are withdrawn in view of Applicant’s amendment of the claims.
C) New grounds of rejection have been applied to claims 20 and 21 above due to Applicant’s amendment of claim 20.  

			    Additional Prior Art
The prior art cited on the attached PTO-892 form is of interest.  JP 2007-091578 discloses forming PtTe or PdTe nanoparticles, but does not disclose or suggest heating at 500-13000C.

Allowable Subject Matter
Claims 1-17, 19, 22 and 23 are allowable over the prior art of record. Claims 20 and 21 would be allowable over the prior art of record if claim 20 were revised to “The method of claim 1, and further comprising catalyzing an oxidation reaction using the THH nanoparticles”, i.e. explicitly requiring the steps of claim 1 to be performed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 9, 2022